The Chancellor.
The decree must be taken to be valid, and the mortgage on which it was obtained to be valid. It follows that the complainants in the foreclosure suit could refuse to make any reduction of the amount of the decree; and any merely voluntary agreement to make a reduction would not bind them. If they agreed to make a reduction, they could impose their own terms ; and if any of the terms were not complied with, they could insist on the whole amount of the decree.
Ryerson was to have paid $1100 on the 1st of August, 1845. He did not do so. But about the 1st of January, 1846, he paid to the solicitor of the complainants in the foreclosure suit, at *67Paterson, $1100. This $1100 was then due for interest. The complainants might refuse to receive any part of it on account of principal. They wrote back to Mr. Ogden, their solicitor, that they had applied the $1100 to the payment of the interest due Jan. 1, 1846, and authorised him to enter into a stipulation' conforming to the spirit of the previous arrangements, and meeting Mr. Ryerson’s request for an extension of the proposed payments, making the arrangement stand thus : — $20,000 principal, as follows : $1,000, July 1,1846 ; $1,000, January 1,1847; $1,000, July 1, 1847; $500, January 1, 1848 ; $500 July 1, 1848; $500, January 1, Í849 ; $500, July 1, 1849, and the balance on the 1st July, 1850 ; interest on the unpaid principal to be paid semi-annually on the 1st July and 1st January in each year.
It does not appear that Ryerson made any objection to this new arrangement; and from the' course things took he must be presumed to have consented to it.
He failed to make any of the subsequent payments.
Under these circumstances I do not see that the Court can declare that the amount of the decree is reduced to $20,000.
Decree for defendants.
Note. — See 1 Story's Eq., sec. 433, note 3; 2 Ib., sec. 706, 700 a, 789, 793 a, sec. 973, 987.